Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
1. 	Claims 24-26, 40-50 are pending in the current application.
2.	This application is a CON of 16/689,930 11/20/2019 ABN, which is a CON of 15/855,598 12/27/2017 PAT 10526368, which is a CON of 14/943,965 11/17/2015 PAT 9890192, which is a DIV of 14/088,233 11/22/2013 PAT 9216976, which is a DIV of 13/620,029 09/14/2012 PAT 8609850, which is a CON of 12/505,294 07/17/2009 PAT 8288551, which claims benefit of 61/081,585 07/17/2008 and claims benefit of 61/158,569 03/09/2009 and claims benefit of 61/178,570 05/15/2009.
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 24-26, 40-48 drawn to compounds and compositions classified in CPC C07D 211/94. If this group is elected, a further election of a single disclosed species of compound is required. 
Claims 49-50 drawn to compounds and compositions, classified in CPC C07D 279/06.
The restriction requirement is proper for the reasons listed below:
3.	Inventions I - II are directed to chemical compounds / compositions related in their claimed method of use. The compounds are distinct because the inventions as claimed have a materially different structure, and the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are chemical compounds which do not share a structural feature recognized in the art as being essential to the disclosed utility (hence their 
4.	Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because the inventions require a different field of search (see MPEP § 808.02), restriction for examination purposes as indicated is proper.  Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because the inventions have acquired a separate status in the art in view of their different classification, restriction for examination purposes as indicated is proper.
Species Election
5.	Claims 24-26, 40-48 are generic to the following disclosed patentably distinct species: the compounds of the specification. The species are independent or distinct because as disclosed the 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
		Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. 
6.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DAVID K O'DELL/Primary Examiner, Art Unit 1625